Opinion issued August 2, 2012




                                         In The
                                  Court of Appeals
                                         For The
                             First District of Texas

                                 NO. 01-12-00250-CR
                                       ____________

                         JAMES EDWARD SHINE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 339th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1330482


                             MEMORANDUM OPINION

         Pursuant to a plea-bargain agreement with the State, appellant, James Edward

Shine, pleaded guilty to the felony offense of driving while intoxicated.1 The trial

court followed the plea agreement, sentenced appellant to six years in prison, and

certified that this is a plea-bargain case and that there is no right to appeal. Less

1
         See TEX. PENAL CODE ANN. §§ 49.04(a), 49.09(b)(2) (West Supp. 2011).
than 30 days later, appellant filed a pro se notice of appeal. In his notice, appellant

acknowledges that he was sentenced pursuant to a plea agreement, but states he

wishes to appeal because his “plea of guilty was not an intelligent and voluntary

plea.”

         In a plea bargain case—that is, a case in which a defendant’s plea was guilty

or nolo contendere and the punishment did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant—a defendant may

appeal only those matters that were raised by written motion and ruled on before

trial or after getting the trial court’s permission to appeal. TEX. CODE CRIM. PROC.

ANN. art. 44.02 (West 2006); TEX. R. APP. P. 25.2(a)(2). The Court of Criminal

Appeals has held that the voluntariness of a guilty plea may not be contested on

direct appeal following a plea bargain agreement. See Woods v. State, 108 S.W.3d
314, 316 & n.6 (Tex. Crim. App. 2003); Cooper v. State, 45 S.W.3d 77, 81, 83

(Tex. Crim. App. 2001).

         In this case, the record reflects that appellant pleaded guilty to the charged

offense.      It further reflects that the trial court assessed the punishment

recommended by the State and to which appellant had agreed. See TEX. R. APP. P.

25.2(a)(2). Appellant does not complain about the trial court’s ruling on a pretrial

motion, nor does he have the trial court’s permission to appeal. See id. Instead, the


                                            2
basis of appellant’s appeal is his claim that his guilty plea was not voluntary.

Appellant cannot, however, raise the voluntariness of his plea as an issue on direct

appeal. See TEX. CODE CRIM. PROC. ANN. art. 44.02; Woods, 108 S.W.3d at 316 &

n.6; Cooper, 45 S.W.3d at 81, 83. Therefore, appellant has no right of appeal, and

we must dismiss this appeal “without further action.” Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3